Name: 2008/574/EC: Council Decision of 8Ã July 2008 appointing two Polish members and one Polish alternate member of the Committee of the Regions
 Type: Decision
 Subject Matter: Europe;  EU institutions and European civil service;  personnel management and staff remuneration
 Date Published: 2008-07-11

 11.7.2008 EN Official Journal of the European Union L 183/37 COUNCIL DECISION of 8 July 2008 appointing two Polish members and one Polish alternate member of the Committee of the Regions (2008/574/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 263 thereof, Having regard to the proposal of the Polish Government, Whereas: (1) On 24 January 2006 the Council adopted Decision 2006/116/EC appointing the members and alternate members of the Committee of the Regions for the period from 26 January 2006 to 25 January 2010 (1). (2) One members seat on the Committee of the Regions has become vacant following the end of mandate of Mr Franciszek WOÃ ODÃ ¹KO. A members seat on the Committee of the Regions has become vacant following the change of mandate of Mr Ludwik Kajetan WÃGRZYN. One alternate members seat has become vacant following the end of mandate of Mr Marek TROMBSKI, HAS DECIDED AS FOLLOWS: Article 1 The following persons are hereby appointed to the Committee of the Regions for the remainder of the current term of office, which runs until 25 January 2010: (a) as members:  Mr Jacek CZERNIAK, przewodniczÃ cy Sejmiku WojewÃ ³dztwa lubelskiego (Chairman of the Sejmik of the Lubelskie voivodship),  Mr BogusÃ aw Ã MIGIELSKI, marszaÃ ek wojewÃ ³dztwa Ã lÃ skiego (Marshall of the Ã lÃ skie voivodship), and (b) as alternate member:  Mr Dariusz WRÃ BEL, burmistrz Opola Lubelskiego (Mayor of Opole Lubelskie). Article 2 This Decision shall take effect on the date of its adoption. Done at Brussels, 8 July 2008. For the Council The President C. LAGARDE (1) OJ L 56, 25.2.2006, p. 75.